ORDER

PER CURIAM.
. AND NOW, this 11th day of March, 2015, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
(1) When an action is instituted by one who undisputedly lacks the capacity and legal right to bring the claims asserted and preliminary objections are properly sustained on that basis, should the action be dismissed with no leave to amend because no proper plaintiff is before the court?
(2) When an action is instituted by one who undisputedly lacks the capacity and legal right to bring the claims asserted and preliminary objections are properly sustained on that basis, can leave be granted to amend the caption after the statute of limitations expires to substitute one who does have the capacity and legal right to bring the action?